In support of its position defendant general contractor points to a provision of its painting subcontract with plaintiff under which the latter assumed toward defendant, with respect to the painting work, all the obligations and responsibilities which defendant had assumed toward the owner. Since defendant relies essentially upon this provision in opposing plaintiff’s motion and in support of its own counterclaim, it is appropriate to note that in our opinion said provision, taken by itself, would not necessarily bar plaintiff’s claim or sustain defendant’s counterclaim. On the other hand, even if we eliminate from consideration the effect which defendant seeks to give the provision, plaintiff does not satisfactorily show that its performance complied with the remaining requirements of the contract between the parties. A trial is necessary. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.